 1   FINKELSTEIN & KRINSK LLP
     Jeffrey R. Krinsk, Esq. (SBN 109234)
 2   jrk@classactionlaw.com
     Trenton R. Kashima, Esq. (SBN 291405)
 3   trk@classactionlaw.com
     550 W. C Street, Suite 1760
 4   San Diego, California 92101
     Telephone: (619) 238-1333
 5   Facsimile: (619) 238-5425
 6
     Attorneys for Plaintiffs
 7   and the Putative Classes
 8
 9                         UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11
                                                    Case No: 3:15-cv-00165
12   CHAYLA CLAY, ERICA
     EHRLICHMAN, and LOGAN
13   REICHERT, individually and on behalf           PROOF OF SERVICE
     of all others similarly situated,
14
                                Plaintiffs,
15         v.
16   CYTOSPORT, INC., a California
     corporation,
17                                                  Trial Date: _ None Set
                                                    Action Filed: January 23, 2015
18
19                                 Defendant.
20         I, the undersigned, declare that I am over the age of eighteen (18) years and
21   not a party to the within action. I am employed in the County of San Diego, State of
22   California. My business address is 550 W. C Street, Suite 1760, San Diego,
23   California 92101.
24         I served the following document(s) on May 13, 2019:
25   NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
     OF CLASS ACTION SETTLEMENT
26
     DECLARATION OF NICK SUCIU III IN SUPPORT OF PLAINTIFFS’
27   MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT
28
                                                0
                                                                            PROOF OF SERVICE
                                                                             Case No. 15cv00165
 1   DECLARATION OF TRENTON R. KASHIMA IN SUPPORT OF
     PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
 2   ACTION SETTLEMENT
 3   DECLARATION OF JASON J. THOMPSON IN SUPPORT OF
     PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
 4   ACTION SETTLEMENT
 5
     PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN
 6   SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
     OF CLASS SETTLEMENT
 7
     DECLARTION OF STEVEN WEISBROT
 8
     ORDER (1) CONDITIONALLY CERTIFYING SETTLEMENT CLASSES, (2)
 9   PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT, (3)
     APPROVING NOTICE PLAN, AND (4) SETTING FINAL APPROVAL
10   HEARING
11
     On the person(s) listed below:
12
     FAEGRE BAKER DANIELS LLP                   Attorneys for Defendant
13   Sarah L. Brew, Esq.
     Christine Kain, Esq.
14   Aaron D. Van, Esq.
     Tyler Young, Esq.
15   Nicholas D. Teichen, Esq.
     2200 Wells Fargo Center
16   90 S. Seventh Street
     Minneapolis, MN 55402
17   Telephone: (612) 766-7470
18   TUCKER ELLIS LLP                           Attorneys for Defendant
19   Matthew I. Kaplan
     515 South Flower, Street, 42nd Floor
     Los Angeles, CA 90071-2223
20
21   NEIL, DYMOTT, FRANK, MCFALL & Attorneys for Defendant
     TREXLER
22   David Patrick Burke
     1010 Second Avenue, Suite 2500
23   San Diego, CA 92101
                                       Attorneys for Plaintiff
24   BARBAT, MANSOUR & SUCIU PLLC
     Nick Suciu III, Esq. Pro Hac Vice
25   nicksuciu@bmslawyers.com
     1644 Bracken Rd.
26   Bloomfield Hills, MI 48304
     Telephone: (313) 303-3472
27
28   SOMMERS SCHWARTZ P.C.                      Attorneys for Plaintiff
                                            1
                                                                          PROOF OF SERVICE
                                                                           Case No. 15cv00165
 1   Jason Thompson Pro Hac Vice
     JThompson@sommerspc.com
 2   One Towne Square, 17th Floor
     Southfield, MI 48076
 3   Telephone: (248) 355-0300
     By the following means:
 4
           VIA U.S. MAIL: I enclosed the documents in a sealed envelope or package
 5         addressed to the person(s) at the address(es) listed above. I placed the
           envelope for collection and mailing, following our ordinary business practices.
 6         I am readily familiar with this business’s practice for collecting and processing
           correspondence for mailing. On the same day that correspondence is place for
 7         collection and mailing, it is deposited in the ordinary course of business with
           the United States Postal Service, in a sealed envelope with postage fully
 8         prepaid.
 9         VIA OVERNIGHT DELIVERY: I enclosed the documents in an envelope
           or package provided by an overnight delivery carrier and addressed to the
10         person(s) at the address listed above. I placed the envelope or package for
           collection and overnight delivery to an office or a regularly utilized drop box
11         of the overnight delivery carrier.
12         VIA ELECTRONIC TRANSMISSION: Based on a court order or
           agreement of the parties to accept electronic service, I caused the documents to
13         be sent to the person(s) at the electronic service address(es) listed above.
           (PROPOSED ORDER ONLY)
14
     XX    VIA NOTICE OF ELECTRONIC FILING (ECF): Electronic Services via
15         the Court’s CM/ECF system pursuant to CivLR 5.4(c).
16
           I declare under penalty of perjury under the laws of the United States of
17
     America, that the foregoing is true and correct and that I am employed in the office,
18
     at whose direction the within service was made.
19
     Executed: May 13, 2019, at San Diego, California.
20
21
                                                         /s/ Trenton R. Kashima
22
                                                         Trenton R. Kashima
23
24
25
26
27
28
                                               2
                                                                          PROOF OF SERVICE
                                                                           Case No. 15cv00165
